                                                                                 Ff!„ED
                                                                              IN CLERK'S OFFICE
                                                                         US DISTRICT COURT E.D.N.Y.
 UNITED STATES DISTRICT COURT                                           ^ rpD 70 pr.sn            ^
 EASTERN DISTRICT OF NEW YORK                                                  "                  ^
                                                           X
                                                                         BROOKLYN OFFICE
 ANTHONY TORRE,SR.,
 on behalfofAnthony J. Torre^
                                                               MEMORANDUM DECISION
                                      Plaintiff,
                                                               AND ORDER
                        - against-
                                                               1:19-CV-01120(AMD)
 ANDREW SAUL,

                                      Defendant.
                                                           X
 ANN M.DONNELLY,United States District Judge:

         The plaintiff' seeks review ofthe Commissioner of Social Security's decision that he was

 not entitled to disability insurance benefits or supplemental security income under Titles II and

XVI of the Social Security Act.^ For the reasons set forth below, I remand the case for further

proceedings.

         The plaintiff applied for disability insurance benefits and supplemental security income

on April 9, 2015, alleging, among other limitations, depressive disorder, anxiety disorder, and

substance abuse disorder. (Tr. 26, 216, 2020.) After his claim was denied on October 15, 2015,

the plaintiff requested a hearing. (Tr. 26.) Administrative Law Judge Michael J. Kopicki held a

hearing on December 5,2017, at which a vocational expert and the plaintiff, who was

represented by counsel, testified. (Tr. 45.) The ALJ denied the plaintiffs claims for benefits.




'Anthony Torre, Jr., died while a decision from the Appeals Council was pending. (Tr. 15-17.) His
father, Anthony John Torre, Sr., filed a notice of substitution to continue this claim on behalf of his son.
(Tr. 17.)

^ The plaintiff originally filed this action against Nancy Benyhill. Since Andrew Saul is now the
Commissioner of Social Security, he is automatically substituted as a party. See Fed. R. Civ. P. 25(d)
("An action does not abate when a public officer who is a party in an official capacity dies, resigns, or
otherwise ceases to hold office while the action is pending. The officer's successor is automatically
substituted as a party.").
concluding that ifthe plaintiff"stopped the substance use,[he] would have the residual

functional capacity to perform a full range of work at all exertional levels" but with certain

nonexertional limitations: he could only "carry[] out simple instructions involving routine and

repetitive tasks" in an "environment free offast-paced production requirements... with few, if

any, workplace changes." (Tr. 36.) He also could have only "occasional contact with the public

and co-workers." (Jd.)

       The Appeals Council denied the plaintiffs request for review on September 27,2018.

(Tr. 5.) The plaintiffcommenced this action on February 25,2019, and both parties moved for

judgment on the pleadings. (EOF Nos. 1, 9, 14.)

                                   STANDARD OF REVIEW


       A district court reviewing a final decision ofthe Commissioner must determine "whether

the correct legal standards were applied and whether substantial evidence supports the decision."

Butts V. Barnhart, 388 F.3d 377, 384(2d Cir. 2004)as amended on reh'g inpart^ 416 F.3d 101

(2d Cir. 2005). The court must uphold the Commissioner's factual findings ifthere is substantial

evidence in the record to support them. 42 U.S.C. § 405(g). "Substantial evidence" is "more

than a mere scintilla" and "means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion." Richardson v. Perales,402 U.S. 389,401 (1971)(internal

citation omitted).

       "Although factual findings by the Commissioner are 'binding' when 'supported by

substantial evidence,"'the court will not defer to an ALJ's determination "[wjhere an error of

law has been made that might have affected the disposition ofthe case." Pollard v. Halter, 377

F.3d 183, 188-89(2d Cir. 2004)(quoting Townley v. Heckler, 748 F.2d 109,112(2d Cir. 1984)

(internal citations omitted)). Thus,"[ejven ifthe Commissioner's decision is supported by
substantial evidence,legal error alone can be enough to overturn the ALJ's decision." Ellington

V. Astrue,641 F. Supp. 2d 322, 328(S.D.N.Y. 2009)(citation omitted).

                                           DISCUSSION

        The plaintiff alleges two points of error:(1)the ALJ's assessment ofthe medical

evidence and application ofthe treating physician rule, and(2)the ALJ's analysis ofthe

plaintiffs credibility.

        This is a challenging case, requiring the ALJ to make a disability determination about a

young man who struggled with alcohol dependence and drug abuse. Because an individual

cannot "be considered... disabled ... if alcoholism or drug addition [is] a contributing factor

material to the Commissioner's [disability] determination," 42 U.S.C. § 1382c(a)(3)(J), the

disability analysis changes "[w]hen there is medical evidence ofan applicant's drug or alcohol

abuse[.]" Cage v. Comm 'r ofSac. Sec., 692 F.3d 118,123(2d Cir. 2012). In these cases,"[t]he

critical question is whether the [agency] would still find the [plaintiff] disabled if[he] stopped

using drugs or alcohol." Id. (internal quotation marks and alterations omitted).

       The ALJ's review ofthe plaintiffs lengthy medical history was commendably thorough,

as was his discussion ofthe opinions offered by various medical professionals. I remand the

case only so that the ALJ can clarify his position on the weight to be assigned to the plaintiffs

treating physician.

I.     ALJ's Evaluation of the Medical Evidence


       Treating psychiatrist Claudia lordache regularly treated the plaintiff for over a year

beginning in September of2016. (Tr. 710.) She concluded that the plaintiff"would have

seriously limited ability to sustain attention, sustain ordinary routine, work in proximity to

others, make simple work related decisions, and complete a normal workday (for unskilled
work)." (Tr. 38-39.) The ALJ gave only partial weight to the doctor's opinion, but did not

specify why it did not merit controlling weight, or explain why the disabling limitations

identified by Dr. lordache should not be included in the plaintiffs residual functional capacity

determination. It is this finding that the plaintiff challenges.

        The "treating physician" rule requires the ALJ to give "a treating source's opinion on the

issue(s) ofthe nature and severity" of a claimant's impairment "controlling weight" ifthe

opinion is "well supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the claimant's] case record."^

Green-Younger v. Barnhart, 335 F.3d 99, 106(2d Cir. 2003)(citing 20 C.F.R. § 404.1527(d)(2)

and Shaw v. Chater,221 F.3d 126, 134(2d Cir. 2000)). "While a treating physician's legal

conclusion of a claimant's RFC is entitled to no special significance, the same cannot be said for

a treating physician's medical assessment ofthe patient's limitations." Bradley v. Calvin, 110 F.

Supp. 3d 429,444(E.D.N.Y. 2015)(citations omitted).

        When the ALJ does not give a treating physician's opinion controlling weight, he must

"comprehensively set forth his reasons for the weight assigned to a treating physician's opinion."

Burgess v. Astrue,537 F.3d 117,129(2d Cir. 2008)(internal citations omitted). "The factors

that must be considered when the treating physician's opinion is not given controlling weight

include:'(0 the frequency ofexamination and the length, nature, and extent ofthe treatment

relationship;(ii) the evidence in support ofthe opinion;(iii) the opinion's consistency with the

record as a whole; and (iv) whether the opinion is from a specialist.'" Shaw v. Chater,221 F.3d

126,134(2d Cir. 2000). Failure to provide "good reasons" for the weight assigned to a treating

physician's opinion constitutes a ground for remand. See 20 C.F.R. § 404.1527(c)(2); Halloran


^ The treating physician rule applies because the plaintifffiled his claim before March 27, 2017. 20
C.F.R. §404.1527.

                                                    4
V. Barnhart, 362 F.Sd 28, 33(2d Cir. 2004)("We do not hesitate to remand when the

Commissioner has not provided 'good reasons' for the weight given to a treating physicians

opinion[.]").

        On remand,the ALJ should explain why he did not accord Dr. lordache's opinion

controlling weight. There is some suggestion that the doctor's notes were illegible and

incomplete; the ALJ noted that some ofthe doctor's handwritten notes were unclear, and that she

"did not indicate to what degree or in what way"the plaintiffs substance abuse contributed to

his limitations. (Tr. 38, 710-720.) Since the ALJ has an "affirmative duty to develop the

record," he should consider seeking clarification from Dr. lordache on remand. Klemens v.

Berryhill, 703 F. App'x 35,36(2d Cir. 2017)(summary order)(citation omitted).

        The Commissioner's argument that that the plaintiffs ability to "manage funds in his

own best interest" constitutes a "good reason" to discredit the treating physician's opinion is not

persuasive. (Tr. 38; ECF No. 15 at 27.) The ALJ noted that the plaintiff could manage his

money, but did not cite it as a reason to reject all of Dr. lordache's findings. Rather, he relied on

this fact to suggest that the plaintiffs addiction did not affect his ability to manage the everyday

aspects of his life.

        In the context ofthis case, the absence of an explanation is not harmless. Dr. lordache

found that the plaintiff had a "seriously limited" ability to maintain attention over a two-hour

period (Tr. 705), which the vocational expert explained would not be tolerated in a work

environment. (Tr. 88.) Ifthe ALJ concludes on remand that Dr. lordache's opinion does not

merit controlling weight, he should detail the reasons for his decision."*


^ The plaintiff also argues that the ALJ did not say whether he considered the opinion ofconsultative
examining physician. Dr. Arlene Broska, in determining the plaintiffs residual functional capacity. Dr.
Broska—^whose opinion the ALJ assigned "substantial weight" in assessing whether the plaintiffs
impairments met a medical listing—concluded that the plaintitfs polysubstance use.disorder was "in
III.    Credibility Determination

        The plaintiff also challenges the ALJ's assessment ofthe plaintiffs credibility. The ALJ

concluded that "[i]f the claimant stopped the substance abuse,[his] medically determinable

impairments could reasonably be expected to produce the alleged symptoms; however,the

claimant's statements concerning the intensity, persistence, and limiting effects ofthese

symptoms are not entirely consistent with the objective medical and other evidence ...           (Tr.

37.) An ALJ evaluating a claimant's testimony must determine whether "the evidence

establishes a medically determinable impairment that could reasonably be expected to produce

the [claimant's] symptoms        " S.S.R. 16-3p, 2016 WL 1119029, at *10(Mar. 16,2016).

        As noted above,the ALJ did a thorough evaluation, including ofthe plaintiffs daily

activities and subjective complaints, and based his credibility on that evaluation. It may be that

he will change his opinion about the plaintiffs credibility upon reevaluation ofDr. lordache's

opinion. See Demera v. Astrue, No. 12-CV-432,2013 WL 391006, at *4(E.D.N.Y. Jan. 24,

2013)("[Ajfter the ALJ reassesses the opinions ofthe four treating physicians and obtains

additional information as needed to resolve any inconsistencies or ambiguities, the ALJ must

likewise reassess the credibility of[the claimant's] subjective complaints.").




early remission." (Tr. 33.) There is scant medical evidence about the plaintiffs condition when he was
not using controlled substances. {See Tr. 38("As for the opinion evidence when claimant apparently
stopped substance abuse, there is only one ....").) On remand,the ALJ should clarify the extent to
which he relied on Dr. Proska's opinion in determining the plaintiffs residual functional capacity. See
Lopez V. Sec'y ofDep't ofHealth and Human Servs., 728 F.2d 148,150-51 (2d Cir. 1984)("We have
remanded cases when it appears that the ALJ has failed to consider relevant and probative evidenccL which
is available to him.")(citation omitted).
                                      CONCLUSION


       The plaintiffs motion for judgment on the pleadings is granted. The Commissioner's

motion forjudgment on the pleadings is denied. The case is remanded for further proceedings

consistent with this opinion.




SO ORDERED.




                                                    s/Ann M. Donnelly
                                                      M. Donnelly
                                                  United States District Judge

Dated: Brooklyn, New York
       February 20,2020
